               Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    SECURITIES AND EXCHANGE
    COMMISSION,
         Plaintiff,
                                                                No. 3:20-cv-01353 (JAM)
               v.

    HAI KHOA DANG et al.,
         Defendant.

           ORDER GRANTING MOTION FOR ENTRY OF DEFAULT JUDGMENT

           This case concerns a scheme by an investment adviser whose alleged conduct over the

course of more than a decade eventually led to the loss of 99% of a married couple’s retirement

savings. The Securities and Exchange Commission (“SEC”) initiated this action against

defendant Hai Khoa Dang, alleging violations of the Investment Advisers Act of 1940. After

Dang failed to appear, the SEC moved for default entry, which I granted. The SEC now moves

for default judgment. I will grant the motion and order injunctive relief, disgorgement with

prejudgment interest, and civil penalties.

                                             BACKGROUND

           The following facts are taken from the SEC’s complaint and assumed to be true for the

purposes of this ruling. The SEC filed this action against Dang, an investment adviser and

resident of Manchester, Connecticut, alleging that Dang defrauded a married couple, Clients A

and B, in violation of Sections 206(1) and 206(2) of the Investment Advisers Act of 1940, 15

U.S.C. §§ 80b-6(1), 80b-6(2). 1

           Dang has at times been registered as a representative with several different registered

broker-dealers and investment advisers, and has previously maintained various state and


1
    Doc. #1.

                                                    1
              Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 2 of 17




Financial Industry Regulatory Authority (“FINRA”) securities licenses. 2 Dang left the last

registered firm he was associated with in 2006, and has not since been affiliated with another

registered broker or investment adviser; nor has Dang renewed any of his securities licenses or

registrations. 3 According to the SEC, Dang has continued after 2006 to advise individual clients

as an unregistered investment adviser. 4

            In 2012, a former client filed a complaint with FINRA alleging that Dang, while

employed at a registered broker-dealer in 2006, improperly borrowed about $180,000 from the

client in violation of FINRA rules and never repaid the loan. 5 The client also alleged that the

client “suffered investment losses as a result of Dang’s investment recommendations when he

was an unregistered investment adviser.” 6

            In November 2016, the State of Connecticut’s Department of Banking issued a Cease and

Desist Order, finding that Dang “had engaged in dishonest or unethical practices in the securities

business.” 7 The Order became permanent in December 2016, and Dang did not contest the

Order. 8

            Dang first met Client A and Client B, a married couple who live in Connecticut, in the

1990s when Dang, as a registered representative with a broker-dealer firm, made a presentation

to Client A and others at Client A’s place of business. 9 Client A decided to invest a large portion




2
    Id. at 4 (¶ 13).
3
    Id. at 4 (¶ 14).
4
    Ibid.
5
    Id. at 4 (¶ 16).
6
    Id. at 4-5 (¶ 16).
7
    Ibid.
8
    Ibid.
9
    Id. at 5 (¶¶ 17-18).

                                                    2
              Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 3 of 17




of his and Client B’s retirement funds at the broker-dealer firm at which Dang worked. 10

According to the SEC, by 2001, Dang “was the only person advising Clients A and B about their

retirement planning.” 11

             Between 2001 and 2006, Clients A and B followed Dang as their broker and adviser as he

moved to different firms, moving their funds along with him. 12 After 2006, when Dang was no

longer working at any registered firm, Dang had one of his former colleagues, Mr. Y, named as

the new registered representative for Clients A and B’s accounts. 13 Clients A and B asked Dang

about this arrangement, and Dang told them that he still worked for or with Mr. Y at the firm,

and that Dang would continue to service their accounts. 14

             Clients A and B never interacted with Mr. Y. 15 Instead, Dang had an arrangement with

Mr. Y whereby Dang provided Mr. Y with trading instructions for Clients A and B’s accounts at

Mr. Y’s firm. 16 As Mr. Y moved to different firms, first in 2010 and then again in 2015, Clients

A and B’s accounts moved with him. 17 Up through 2017, Dang spoke with Clients A and B

multiple times each year, reviewing their accounts and providing investment advice. 18 These

interactions occurred at times in Clients A and B’s home, as well as by telephone, email, and text

message. 19



10
     Id. at 5 (¶ 18).
11
     Ibid.
12
     Id. at 5 (¶ 19).
13
     Ibid.
14
     Id. at 5 (¶ 20).
15
     Id. at 6 (¶ 21).
16
     Ibid.
17
     Id. at 6 (¶ 22).
18
     Id. at 6 (¶ 23).
19
     Ibid.

                                                    3
              Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 4 of 17




             In December 2009, Clients A and B loaned Dang $100,000. 20 Dang did not tell Clients A

and B about the $180,000 he had borrowed from and failed to repay to another client in 2006;

nor has he ever repaid the $100,000 to Clients A and B. 21

             Dang also never told Clients A and B that, after 2006, he was no longer affiliated with

any registered broker-dealer or investment adviser entity, that he had let his securities licenses

and registrations lapse, that he had the arrangement with Mr. Y, or that he was sanctioned in

2016 by the State of Connecticut’s Department of Banking. 22

             In late 2017, Dang’s arrangement with Mr. Y was coming to an end. 23 During this time,

Dang met with Clients A and B in person more than once, and he recommended that they open

self-managed accounts on an online discount brokerage firm and transfer their retirement funds

to those accounts. 24 Dang told Clients A and B that he would “continue to serve as their

independent investment adviser and would continue to manage their retirement money.” 25

However, even though the online brokerage “did not allow independent advisers to act on behalf

of a customer’s self-managed accounts,” nor did it “allow advisory fees to be paid from self-

managed accounts,” Dang never told Clients A and B about these restrictions. 26 Dang instead

told Clients A and B to provide him with their usernames and passwords for the accounts,

advising them that they should pay him a 1% adviser fee in cash. 27 Clients A and B asked Dang




20
     Id. at 6 (¶ 24).
21
     Ibid.
22
     Id. at 6 (¶ 25).
23
     Id. at 7 (¶ 26).
24
     Id. at 7 (¶ 27).
25
     Ibid.
26
     Id. at 7 (¶ 29).
27
     Id. at 7-8 (¶ 29).

                                                     4
              Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 5 of 17




more than once whether “he had the necessary supervision and certifications to manage their

retirement funds in this manner,” to which Dang claimed that he did. 28

             Dang also advised Clients A and B to “authorize him to engage in a different trading

strategy than he had in the past,” specifically, that “a small portion of their overall retirement

portfolio be allocated to trading stock options.” 29 Clients A and B agreed, relying on Dang’s

“assurances that he would continue to invest the bulk of their retirement portfolio conservatively,

prioritizing the preservation of capital.” 30 They also told Dang to retain a minimum of $250,000

in cash equivalents in their accounts. 31

             In February 2018, Dang completed the process for opening four self-managed accounts,

two for Client A and two for Client B. 32 Without Clients A and B’s knowledge or consent, Dang

chose “aggressive growth” as the investment objective for all four accounts, “speculative” as the

risk tolerance for three accounts and “aggressive” for the fourth, and “options” as a type of

allowed transaction for all four accounts. 33 Dang had Clients A and B add their electronic

signatures to the account opening forms without their knowledge of the choices he made. 34

Clients A and B transferred a combined more than $2.2 million from the accounts held at Mr.

Y’s firm to the four accounts at the online brokerage and a pre-existing self-managed joint




28
     Id. at 8 (¶ 30).
29
     Id. at 8 (¶ 31).
30
     Id. at 8 (¶ 32).
31
     Ibid.
32
     Id. at 8-9 (¶ 33).
33
     Ibid.
34
     Ibid.

                                                     5
              Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 6 of 17




account. 35 They also gave Dang their usernames and passwords, which Dang used to begin

trading in the five accounts. 36

             But unlike the strategy Dang told Clients A and B he would use—an “overall

conservative investment strategy under which only a small amount of funds would be allocated

to options trading”—Dang instead “applied his risky options trading to the entirety of their five

accounts.” 37 Over the course of 2018, the five accounts “plummet[ed] from more than $2.2

million combined to approximately $145,000,” which was a “loss of approximately 93%.” 38 By

November 2019, only $27,000 in total remained, a drop of 99%. 39

             According to the SEC, Dang “never communicated to his clients the degree to which he

engaged in aggressive options trading or the degree to which his trading failed.” 40 Clients A and

B did “periodically monitor their account balances and monthly statements,” and on different

occasions in 2018 and 2019, “expressed their concern to Dang, both on the telephone and via text

messaging,” asking him to “explain the loss in value.” 41 But each time, Dang “reassured them

and fabricated different excuses.” 42 For instance, Dang sometimes told Clients A and B that

“their losses were a result of the current political climate,” while other times he told them that

“the balances they saw on paper did not reflect the actual value of their holdings.” 43 Dang also at




35
     Id. at 9 (¶ 34).
36
     Id. at 9 (¶ 35).
37
     Id. at 9 (¶ 36).
38
     Id. at 9 (¶ 37).
39
     Ibid.
40
     Id. at 10 (¶ 39).
41
     Id. at 10 (¶ 40).
42
     Ibid.
43
     Id. at 10 (¶ 41).

                                                   6
                Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 7 of 17




times “falsely represented that there was hidden value in the options that was not reflected in

their reported balances.” 44

             The SEC filed its complaint against Dang on September 10, 2020. 45 The SEC alleged

violations of Section 206(1) and 206(2) of the Investment Advisers Act, seeking a permanent

injunction, disgorgement of Dang’s gains with prejudgment interest, and civil penalties. 46

             Dang was served on September 11, 2020. 47 On October 14, 2020, the SEC moved for

default entry under Federal Rule of Civil Procedure 55(a), which the Court granted the next day.

The SEC moved for default judgment on October 30, 2020, and filed supplemental briefing on

December 4, 2020 in response to my order. Dang has never appeared in or filed anything in this

action.

                                                    DISCUSSION

             “It is an ancient common law axiom that a defendant who defaults thereby admits all

well-pleaded factual allegations contained in the complaint.” City of New York v. Mickalis Pawn

Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011). 48 Federal Rule of Civil Procedure 55 “provides a

two-step process for the entry of judgment against a party who fails to defend: first, the entry of a

default, and second, the entry of a default judgment.” Id. at 128; Fed. R. Civ. P. 55(a)-(b). Once

the clerk enters a default pursuant to Rule 55(a), “the court may, on plaintiffs’ motion, enter a

default judgment if liability is established as a matter of law when the factual allegations of the



44
     Ibid.
45
     Doc. #1.
46
     Id. at 12.
47
     Doc. #7.
48
  Unless otherwise indicated, this ruling omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.



                                                           7
         Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 8 of 17




complaint are taken as true.” Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension

Fund v. Moulton Masonry & Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015). Following such a

determination, a court must also determine the amount of damages to be awarded; to do so, it

may conduct a hearing or it may make such a finding on the basis of documentary evidence if

damages are ascertainable with reasonable certainty. See Credit Lyonnais Sec. (USA), Inc. v.

Alcantara, 183 F.3d 151, 155 (2d Cir. 1999).

        Although it is true that “a defendant who defaults thereby admits all well-pleaded factual

allegations contained in the complaint,” it is also true that “a district court need not agree that the

alleged facts constitute a valid cause of action.” Mickalis Pawn Shop, 645 F.3d at 137. That is to

say, a default “only establishes a defendant’s liability if those allegations are sufficient to state a

cause of action against the defendant.” Taizhou Zhongneng Import & Export Co., Ltd. v.

Koutsobinas, 509 F. App’x 54, 56 (2d Cir. 2013) (default judgment wrongly entered on breach of

contract claim against party who was not a party to the contract and in the absence of further

factual allegations to show that the non-party was subject to veil-piercing liability for breach of

contract).

        A court should not grant a motion for default judgment simply because a plaintiff alleges

in a conclusory fashion that a defendant has violated the law. Instead, the factual allegations in

support of default judgment must establish plausible grounds for relief. Thus, a court must

evaluate whether the factual allegations set forth as a basis for the default judgment motion

would survive a challenge by way of a motion to dismiss for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure. See, e.g., Belizaire v. RAV Investigative & Sec.

Servs. Ltd., 61 F. Supp. 3d 336, 344 (S.D.N.Y. 2014); Atl. Recording Corp. v. Brennan, 534 F.

Supp. 2d 278, 283 (D. Conn. 2008). As the Supreme Court has noted, the plausibility standard



                                                   8
         Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 9 of 17




that governs the adequacy of the factual allegations of a complaint “is not akin to a probability

requirement, but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Liability

       The SEC alleges that Dang violated sections 206(1) and 206(2) of the Investment

Advisers Act. Section 206(1) prohibits investment advisers from “employ[ing] any device,

scheme, or artifice to defraud any client or prospective client,” 15 U.S.C. § 80b-6(1), while

section 206(2) prohibits investment advisers from “engag[ing] in any transaction, practice, or

course of business which operates as a fraud or deceit upon any client or prospective client,” 15

U.S.C. § 80b-6(2). Section 206 also “prohibits failures to disclose material information, not just

affirmative frauds.” Dembski v. SEC, 726 F. App’x 841, 844 (2d Cir. 2018). A misrepresentation

is material “if there is a substantial likelihood that the disclosure of the omitted fact would have

been viewed by the reasonable investor as having significantly altered the ‘total mix’ of

information made available.” Ibid.

       The Act defines “investment adviser” to mean “any person who, for compensation,

engages in the business of advising others, either directly or through publications or writings, . . .

as to the advisability of investing in . . . securities.” 15 U.S.C. § 80b-2(11). The statute “appl[ies]

equally to registered and unregistered investment advisers.” SEC v. Illarramendi, 260 F. Supp.

3d 166, 175 (D. Conn. 2017), aff’d 732 F. App’x 10 (2d Cir. 2018).

        “Scienter is required for a Section 206(1) violation but need not be found for a violation

of Section[] 206(2),” see Dembski, 726 F. App’x at 844 (citation omitted), which instead requires

only a showing of negligence, SEC v. DiBella, 587 F.3d 553, 569 (2d Cir. 2009). For purposes

of a claim under section 206(1), “[t]he kind of recklessness required . . . is not merely a



                                                   9
        Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 10 of 17




heightened form of ordinary negligence; it is an extreme departure from the standards of ordinary

care, . . . which presents a danger of misleading buyers or sellers that is either known to the

defendant or is so obvious that the actor must have been aware of it.” SEC v. Steadman, 967 F.2d

636, 641-42 (D.C. Cir. 1992); SEC v. Moran, 922 F. Supp. 867, 897 (S.D.N.Y. 1996) (same).

Proof of scienter under securities laws “need not be direct, but may be a matter of inference from

circumstantial evidence.” Valicenti Advisory Servs., Inc. v. SEC, 198 F.3d 62, 65 (2d Cir. 1999)

(citations and quotations omitted).

       Much of the same analysis applies to determining a Section 206(2) violation as applies to

analysis of a Section 206(1) violation, except that the adviser need only be negligent, and not

reckless or willful, about the failure to disclose. See Robare Grp., Ltd. v. SEC, 922 F.3d 468, 472

(D.C. Cir. 2019); Moran, 922 F. Supp. at 897; see also DiBella, 587 F.3d at 567 (government

“need not show intent to make out a section 206(2) violation”). Negligence is the failure to

“exercise reasonable care under all the circumstances.” Robare Grp., 922 F.3d at 477 (applying

negligence standard for section 206(2) claim).

       Dang is alleged to have made a number of misrepresentations or omissions to Clients A

and B. He never told them that he was no longer affiliated after 2006 with a registered firm; he

never told them that his securities licenses and registrations had expired; he never told them

about his arrangement to place trades through Mr. Y; he never told them that he had been

sanctioned by the State of Connecticut; and, when they agreed to loan him $100,000, he never

told them that he had previously failed to repay a loan from another client.

       In late 2017 and early 2018, as his arrangement with Mr. Y came to an end, Dang had

Clients A and B transfer their funds to self-managed online accounts to which he had access.

Dang did not tell Clients A and B about the restrictions that existed on the accounts nor, when



                                                 10
        Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 11 of 17




confronted by Clients A and B about whether he had the “necessary supervision and

certifications to manage their retirement funds in this manner,” did Dang tell Clients A and B the

truth. While Dang told Clients A and B that he would manage their retirement savings with a

conservative investment strategy, Dang instead pursued a risky trading strategy that netted

Clients A and B losses of, according to the SEC, 99% of their starting value. Nor did he retain

the minimum of $250,000 in cash equivalents in their accounts that Clients A and B requested.

And, when asked by Clients A and B about the losses in their accounts, Dang lied and made

excuses to explain the losses and their causes.

       The SEC’s allegations are sufficient to state a valid cause of action. Dang’s lies and

omissions to Clients A and B would certainly have been considered material information by a

reasonable investor and would have affected Clients A and B’s decision to continue using Dang

as their investment adviser over the years. In particular, Dang’s lies to Clients A and B about the

investment strategy he was pursuing with the self-managed accounts, in direct defiance of

Clients A and B’s wishes, is sufficient to state a cause of action against Dang. See SEC v.

Saxena, 26 F. App’x 22, 23-24 (1st Cir. 2001) (finding that the fact that the defendant “supplied

false and misleading information concerning the funds’ management and investment strategies”

was sufficient to establish violations of sections 206(1) and (2)).

       Further, the SEC’s allegations are sufficient to establish that Dang’s actions were

intentional and an “extreme departure from the standards of ordinary care,” and that Dang was

aware of the danger of misleading Clients A and B, especially given that, when questioned by

Clients A and B, Dang lied and omitted information in an attempt to conceal his actions.

Similarly, the SEC has shown that Dang failed to exercise reasonable care under all the

circumstances in managing Clients A and B’s retirement savings. Accordingly, I find that the



                                                  11
        Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 12 of 17




SEC has sufficiently pleaded that Dang violated sections 206(1) and 206(2) of the Investment

Advisers Act.

       Permanent Injunction

       The SEC seeks a permanent injunction restraining Dang from violating, directly or

indirectly, sections 206(1) and 206(2) of the Investment Advisers Act. The Act provides that a

court “shall” grant a permanent or temporary injunction “[u]pon a showing that such person has

engaged, is engaged, or is about to engage in any such act or practice” constituting a violation of

the Act. 15 U.S.C. § 80b-9(d). “The Second Circuit has held that this language ‘require[s] a

finding of “likelihood” or “propensity” to engage in future violations,’” but trial courts have

“considerable discretion in granting injunctive relief pursuant to this section. There need be only

a reasonable likelihood that the activity complained of will be repeated.” SEC v. Rashid, 2020

WL 5658665, at *25 (S.D.N.Y. 2020) (citations omitted).

       In determining whether to issue a permanent injunction, courts consider the following

factors: “the fact that the defendant has been found liable for illegal conduct; the degree of

scienter involved; whether the infraction is an ‘isolated occurrence;’ whether defendant

continues to maintain that his past conduct was blameless; and whether, because of his

professional occupation, the defendant might be in a position where future violations could be

anticipated.” SEC v. Cavanagh, 155 F.3d 129, 135 (2d Cir. 1998); Rashid, 2020 WL 5658665, at

*26 (applying Cavanagh factors to violations under section 206).

       As I stated previously, Dang’s liability and scienter have been sufficiently established.

While this action against Dang involves only Dang’s conduct with regards to two clients, Dang’s

lies and omissions with regard to his relationship with those two clients date back to 2006 when

he was no longer employed at a registered firm but continued to manage Clients A and B’s



                                                 12
            Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 13 of 17




retirement funds through a third party, Mr. Y. After Clients A and B moved their funds to self-

managed accounts at Dang’s direction in early 2018, Dang continued to lie and withhold

information from Clients A and B, even when confronted about the staggering losses in their

accounts over the course of 2018 and 2019. Dang’s previous sanctioning by the State of

Connecticut with regard to his failure to repay a loan from a previous client also bears on this

case, as Dang failed to disclose that sanction to Clients A and B when borrowing a large sum of

money from them. And while Dang has failed to appear in this matter and it is unclear whether

Dang continues to work as an investment adviser, Dang’s egregious conduct is sufficient to

weigh in favor of granting a permanent injunction restraining Dang from violating, directly or

indirectly, sections 206(1) and 206(2) of the Investment Advisers Act.

           Disgorgement and prejudgment interest

           The SEC also seeks disgorgement and prejudgment interest. 49 “Disgorgement serves to

remedy securities law violations by depriving violators of the fruits of their illegal conduct.” SEC

v. Contorinis, 743 F.3d 296, 301 (2d Cir. 2014). It is an equitable remedy “imposed to forc[e] a

defendant to give up the amount by which he was unjustly enriched.” Ibid. (citations and

quotations omitted). Further, courts have “broad discretion not only in determining whether or

not to order disgorgement but also in calculating the amount to be disgorged.” Ibid. That amount

“need only be a reasonable approximation of profits causally connected to the violation” and any

“risk of uncertainty in calculating disgorgement should fall upon the wrongdoer whose illegal

conduct created that uncertainty.” Id. at 305.

           As the Supreme Court recently confirmed in Liu v. SEC, 140 S.Ct. 1936 (2020), “a

disgorgement award that does not exceed a wrongdoer’s net profits and is awarded for victims is


49
     Doc. #10-1 at 15-16.

                                                 13
        Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 14 of 17




equitable relief permissible under § 78u(d)(5).” Id. at 1940. The Supreme Court made clear that

courts “must deduct legitimate expenses before ordering disgorgement under § 78u(d)(5).” Id. at

1950. When the “entire profit of a business or undertaking results from the wrongdoing, a

defendant may be denied inequitable deductions such as for personal services,” but that

exception “requires ascertaining whether expenses are legitimate or whether they are merely

wrongful gains under another name” and determining whether expenses have “value independent

of fueling a fraudulent scheme.” Ibid.

       The decision to grant prejudgment interest on top of disgorgement is also “confided to the

district court’s broad discretion,” a decision “governed by the equities, reflecting considerations

of fairness rather than a rigid theory of compensation.” Contorinis, 743 F.3d at 307-08 (citations

and quotations omitted). Requiring the payment of prejudgment interest on disgorgement

amounts “is intended to deprive the wrongdoer of the benefit of holding the illicit gains over time

by reasonably approximating the cost of borrowing such gain from the government.” Id. at 308

(citation omitted).

       The SEC seeks disgorgement of $6,526.22, the alleged amount of the adviser fees Dang

received from Clients A and B, calculated as 1% of the amounts Clients A and B invested with

Dang. As Dang has not appeared in this action, it is unclear whether Dang has any expenses—

legitimate or not—to deduct from his revenue. But the entire amount of the disgorgement the

SEC seeks is Dang’s own compensation paid to him in cash by Clients A and B for Dang’s

fraudulent services. This compensation is Dang’s revenue from the fraudulent scheme, and it can

be disgorged as profit. See, e.g., SEC v. Fowler, 440 F. Supp. 3d 284, 297 (S.D.N.Y. 2020) (a

pre-Liu decision ordering disgorgement of broker commissions). I find that this is a reasonable

approximation of Dang’s profits and I further find that ordering disgorgement of the $6,526.22



                                                 14
          Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 15 of 17




comports with the Supreme Court’s direction in Liu that “when the entire profit of a business or

undertaking results from the wrongdoing, a defendant may be denied inequitable deductions.”

140 S.Ct. at 1950. I also find that the award of prejudgment interest is proper and will add

$723.23 in interest, calculated in the same manner the Internal Revenue Service uses for tax

over- and underpayments, for a total amount of $7,249.45. In accordance with Liu, this amount

shall be distributed by the SEC to the victims, whose identities are known, Clients A and B.

          Civil penalties

          The Investment Advisers Act also provides that when “any person has violated any

provision” of the Act, the court “shall have jurisdiction to impose, upon a proper showing, a civil

penalty to be paid by the person who committed such violation.” 15 U.S.C. § 80b-9(e)(1). These

penalties are set forth in a series of three tiers. The SEC seeks the third tier penalty, which, under

the statute:

          shall not exceed the greater of (i) $100,000 for a natural person . . . or (ii) the
          gross amount of pecuniary gain to such defendant as a result of the violation, if—
          (I) the violation . . . involved fraud, deceit, manipulation, or deliberate or reckless
          disregard of a regulatory requirement; and (II) such violation directly or indirectly
          results in substantial losses or created a significant risk of substantial losses to
          other persons.

15 U.S.C. § 80b-9(e)(2)(C). The third tier penalty is both the harshest of the three and requires

the greatest showing, as the first tier penalty is to be determined by the court “in light of the facts

and circumstances,” but does not require a showing of fraud, deceit, manipulation, or deliberate

or reckless disregard of a regulatory requirement or a showing of substantial losses or a risk of

substantial losses, while the second tier penalty only requires the former showing, but not the

latter.

          While the Act provides for penalties “for each such violation,” the Act does not define

the term “violation.” “Case law indicates, however, that district courts have the discretion to

                                                    15
        Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 16 of 17




calculate penalties based on each violative act. Courts may look to either the number of violative

transactions or the number of investors to whom illegal conduct was directed,” but may also, in

other cases, “focus[] on the fact that there was one fraudulent scheme, even though there were

many individual violations.” Illarramendi, 260 F. Supp. 3d at 183 (quotations and citations

omitted). The factors courts look to in determining whether a penalty should be imposed and the

amount of the penalty for securities violations include “(1) the egregiousness of the defendant’s

conduct; (2) the degree of defendant’s scienter; (3) whether the defendant’s conduct created

substantial losses or the risk of substantial losses to other persons; (4) whether the defendant’s

conduct was isolated or recurrent; and (5) whether the penalty should be reduced due to the

defendant’s demonstrated current and future financial condition.” SEC v. Rosenthal, 426 F.

App’x 1, 2 (2d Cir. 2011) (quotations and citations omitted).

       Dang’s violations of the Investment Advisers Act involved fraud, deceit, and

manipulation, resulting in substantial losses to Clients A and B. As I have noted, Dang’s repeated

lies and omissions to Clients A and B over the course of year, resulting in the loss of 99% of

their retirement savings, is certainly egregious conduct, and the facts alleged by the SEC

demonstrate a high degree of scienter on Dang’s part. Dang’s conduct, occurring over the course

of years, with repeated lies or omissions made to Clients A and B, was not an isolated incident

but rather an ongoing scheme to keep Clients A and B in the dark about the state of their

retirement savings.

       Because Dang has not appeared in this action, I do not know his current and future

financial condition. But, given Dang’s conduct and the facts alleged by the SEC, I find that a

severe third tier penalty is appropriate in the approximate amount of loss that he caused his

victims: $2.2 million. This amount is appropriate as a matter of deterrence to make clear to Dang



                                                 16
        Case 3:20-cv-01353-JAM Document 13 Filed 04/19/21 Page 17 of 17




and investment advisers in general that if they operate an account by means of pervasive fraud,

then they face personal liability for at least the losses that their fraud caused to be inflicted on

innocent investors. Because Dang engaged in at least 22 transactions over the course of the many

years he operated his clients’ accounts, this penalty amount is consonant with the limitation of

$100,000 per violation.

                                            CONCLUSION

        The motion for entry of default judgment against Hai Khoa Dang (Doc. #10) is

GRANTED.

        It is so ordered.

        Dated at New Haven this 19th day of April 2021.

                                                        /s/ Jeffrey Alker Meyer
                                                        Jeffrey Alker Meyer
                                                        United States District Judge




                                                  17
